Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided.
  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the term “type” makes the claim confusing and indefinite. The term should be avoided. 
In Claim 16, it is not clear if the limitations “an electromechanical watch”, “a stepping motor” and “a presentation case” are the same as the ones recited in Claim 1. For examination purposes, the Examiner will assume that they are the same.
Appropriate correction is required. 
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamarche (US Patent No. 9,292,000). With regard to Claim 1, Lamarche discloses a presentation case for an electromechanical watch (4) provided with a stepping motor (Column 4, Lines 6-7) for driving hands of the watch, the presentation case comprising: a box (2) comprising a support (3) for receiving the watch, the presentation case being configured to contain a predefined type and/or shape of electromechanical watch; a system (9) for detecting the position of the watch hands; means (16) for resetting the watch, connected to the hand position detection system, and configured to reset the watch on the basis of information received from the hand position detection system, when the watch is placed on the receiving support; wherein the presentation case is configured to contain a predefined type and/or shape of electromechanical watch, and wherein the resetting means include a stepping motor (Column 4, Lines 6-7) drive means specific to the type of electromechanical watch, the drive means being arranged inside the presentation case so as to face the stepping motor when the watch is placed on the receiving support, and being configured to cause a direct rotation of a rotor of a stepping motor (Column 4, Lines 6-7) by inductive coupling.
With regard to Claim 2, Lamarche discloses the drive means including at least one coil mounted on a ferromagnetic coil (5) by ferromagnetic core and powered via electrical power means.
With regard to Claim 3, Lamarche discloses ferromagnetic core being formed of a soft ferromagnetic metal (5).
With regard to Claim 4, Lamarche discloses drive means including a rotatably mounted magnet (5).
With regard to Claim 5, Lamarche discloses the magnet being mounted on an arbor of an electric motor (Column 4, Lines 6-7).
With regard to Claim 6, Lamarche discloses the drive means being arranged inside the presentation case so as to be on the back cover side of the watch case when the watch is placed on the receiving support, facing the back cover (Fig. 1).
With regard to Claim 7, Lamarche discloses the hand position detection system being an optical system (Column 6, Lines 41-59).
With regard to Claim 8, Lamarche discloses the optical hand position detection system including a camera (9) arranged so as to substantially face the hands of the watch when the watch is placed on the receiving support.
With regard to Claim 9, Lamarche discloses the optical hand position detection system including an optical sensor (Column 6, Lines 41-59) arranged so as to face the hands of the watch when the watch is placed on the receiving support.
With regard to Claim 10, Lamarche discloses the presentation case further including a flap portion (12) mounted on the box, the optical system being fixed inside the flap portion so as face the hands of the watch when the flap portion is closed onto the box and the watch is placed on the receiving support.
With regard to Claim 11, Lamarche discloses the drive means including four coils (5), which are connected in diagonal pairs via two magnetic conductors, substantially forming a symmetrical cross-shape, wherein the coils are arranged at the ends of the cross, and wherein the coils are arranged such that a centre of the cross so formed substantially faces the centre of a watch case placed on the receiving support so as to generate a rotating field once the coils are electrically powered in order to rotate the rotor of the stepping motor of the watch in both directions of rotation.
With regard to Claim 12, Lamarche discloses the presentation case further including a lid (12), and a sensor (Column 6, Lines 41-59) for detecting the presence of the watch and/or closure of the lid; the sensor being connected to the means for resetting the watch, the resetting means being configured to start a watch resetting process based on a detection signal received from the sensor.
With regard to Claim 13, Lamarche discloses the means for resetting the watch being adapted to set the time of the watch according to the current time, the current time being synchronized by means of a reference system (Column 6, Line 1 to Column 7, Line 13).
With regard to Claim 14, Lamarche discloses the reference system being a remote reference system, which includes the reception of a radio or GPS signal, or a signal from a computer network or mobile telephone signal (Column 6, Line 1 to Column 7, Line 13).
With regard to Claim 15, Lamarche discloses the presentation case further including means of communication with a mobile communication device (Column 6, Line 1 to Column 7, Line 13).
With regard to Claim 16, Lamarche discloses an assembly (Fig. 1) including the electromechanical watch provided with the stepping motor, and the presentation case for receiving the watch.
The underlined limitations have been given little patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex. parte Masham, 2 USPQ2d 1647 (1987).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose cases for watches similar to Applicant’s claimed invention having boxes, means for resetting the watch and motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833